                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                 CASE NO. 8:18-cv-2726-T-23TGW

WILLIAM PLANES, et al.,

      Defendants.
____________________________________/


                                       ORDER

      The United States sues (Doc. 1) to disregard the corporateness of a network of

entities on which William and Regina Planes allegedly rely to thwart tax collection.

The United States alleges that two trusts — the “nerve centers” for the network —

collectively own several entities used to shield the Planeses’ assets. The defendants

move (Doc. 71) to dismiss and the United States responds (Doc. 87).

      The defendants contend that the complaint is an impermissible “shotgun

pleading” because each count incorporates by reference the preceding paragraphs.

Although the complaint excessively incorporates by reference, the complaint is

“informative enough to permit a court to readily determine if [the complaint] state[s]

a claim upon which relief can be granted. Weiland v. Palm Beach Cty. Sheriff’s Office,

792 F.3d 1313, 1323 (11th Cir. 2015). The complaint is organized, concise, and

coherent. Each count contains specific factual allegations pertaining to the claim and
identifies the specific defendant. The complaint complies with the requirement of

Rule 8(a), Federal Rules of Civil Procedure, to contain a “short and plain statement”

demonstrating an entitlement to relief.

          The defendants contend that the complaint fails to adequately allege standing

for declaratory relief. The contention is without merit. The complaint alleges that

the Planeses have injured the United States by shielding — within a network of legal

contrivances — assets that are attributable to the Planeses’ tax liability. A

declaration that the Planeses’ tax liability attaches to the entities’ assets would redress

the United States’ inability to recover from the Planeses, who allegedly own minimal

assets in their name. The United States adequately alleges standing for declaratory

relief.

          Also, the defendants contend that the complaint fails to state a claim. To state

a claim to disregard corporateness, the plaintiff must allege facts showing (1) that the

defendant “dominated and controlled the corporation to such an extent” that the

corporation lacked an “independent existence,” (2) that the corporate form was “used

fraudulently or for an improper purpose,” and (3) that the improper use of the

corporate form harmed the plaintiff. Gasparini v. Pordomingo, 972 So. 2d 1053, 1055

(Fla. Dist. Ct. App. 2008). The United States alleges facts showing that the Planeses

dominated and controlled entities purportedly owned by two trusts. For example,

the United States alleges that the Planeses used the entities’ assets for personal

enrichment, “dr[ove]” the sale of property owned by an entity to defeat tax



                                             -2-
collection, and directed daily transactions between the entities. The United States

alleges facts showing that the Planeses used the entities for an “improper purpose,”

that is, that the Planeses used the entities to prevent the United States from collecting

an $8 million tax liability and that the concealment of assets harms the United States.

      Lastly, the defendants contend that the complaint warrants dismissal for

failing to join every beneficiary of the Planeses’ trusts. Even if the United States

failed to name every beneficiary as a defendant, dismissal is warranted only if a

beneficiary is “indispensable” and “cannot be joined.” Focus on the Family v. Pinellas

Suncoast Transit Auth., 344 F.3d 1263, 1280 (11th Cir. 2003). The defendants admit

that the other beneficiaries named in the motion are “subject to service of process and

will not deprive the court of subject-matter jurisdiction.” (Doc. 71 at 22) The proper

remedy is a motion for joinder under Rule 19(a), Federal Rules of Civil Procedure —

not dismissal.

      The defendants’ motion (Doc. 71) to dismiss is DENIED. The defendants

must answer the complaint no later than JANUARY 31, 2019.

      ORDERED in Tampa, Florida, on January 18, 2019.




                                          -3-
